      Case 2:20-cv-00180-KRS-SMV Document 33 Filed 03/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


FRANCESCA MELGAR-MAESE,

               Plaintiff,

v.                                                          No. 2:20-cv-0180 KRS/SMV

MONSANTO COMPANY,

               Defendant.


                                        ORDER OF DISMISSAL

       THIS MATTER comes before the Court upon the parties’ Stipulation of Dismissal With

Prejudice, (Doc. 32), filed March 12, 2021.

       IT IS HEREBY ORDERED that this case is DISMISSED with prejudice, and each party

shall bear its own costs and attorneys’ fees.

       IT IS SO ORDERED.



                                                 ______________________________
                                                 KEVIN R. SWEAZEA
                                                 UNITED STATES MAGISTRATE JUDGE
                                                 Presiding by Consent




                                                                                 Page 1 of 1
